NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0584n.06
                          Filed: September 30, 2008

                                            No. 07-6186

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


ELAM & MILLER, P.S.C.,                             )
                                                   )
       Plaintiff-Appellee,                         )
                                                   )
v.                                                 )   ON APPEAL FROM THE UNITED
                                                   )   STATES DISTRICT COURT FOR THE
NATIONAL CITY BANK OF KENTUCKY;                    )   EASTERN DISTRICT OF KENTUCKY
et al.,                                            )
                                                   )
       Defendants,                                 )
                                                   )
CONSOLIDATED MORTGAGE, INC.,                       )
                                                   )
       Defendant-Appellant.                        )




       Before: MARTIN, ROGERS, and SUTTON, Circuit Judges.


       ROGERS, Circuit Judge. Defendant Consolidated Mortgage, Inc. appeals the district court’s

order substituting Elam & Miller, P.S.C. as the plaintiff in this case and the district court’s order

granting Elam & Miller’s motion for summary judgment. After reviewing the record, the parties’

briefs, and the applicable law, this court affirms the district court’s decision for the reasons stated

in Judge Coffman’s summary judgment opinion and order. Elam & Miller, P.S.C. v. National City

Bank of Ky., No. 04-239-JBC, 2007 WL 2702332 (E.D. Ky. Sept. 12, 2007). The district court
No. 07-6186
Elam & Miller, P.S.C. v. National City Bank of Kentucky, et al.

properly substituted Elam & Miller as the plaintiff in this case and granted summary judgment in

favor of Elam & Miller. The judgment of the district court is AFFIRMED.




                                              -2-